DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because it claims a computer-readable storage mediums while the specification does not provide definition of the computer storage or readable medium which excludes signals per se. Applicant is advised to add the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claims 2-13 are rejected as stated above because due to their dependency from claim 1 they are also indefinite.


Claim Objections
Claim 2 is objected to because of the following informalities: line 3, “breathing sensor” should be – a breathing sensor –. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 20160367188) in view of Leib (US 20170095206).
Regarding claim 1, Malik disclosed a sensor alerting and communication system, comprising
a plurality of biological sensors configured to generate a plurality of biological parameters of said animal;
at least one location sensor configured to generate location parameters of said animal; 
[0047] In one particular embodiment, the system sensor receptacle is a pacifier and the one or more sensors include one or more sensors for temperature, blood pressure, core body heart rate, levels of a predetermined biologic, chemical or medication or their metabolites, optimum breathing, oral air-flow, accelerometer readings, gyroscopes, inertia-sensors, tracking sensors, sensors with input from cameras, videos, microphones, and speakers within the pacifier's plastic nipple encasement, or other parts of the pacifier or a pacifier component, face shield, or neck. 
 [0062] For example, the network can include units of a system for tracking an animal, animals, human or humans' biomedical condition integrated with an analytical or predictive capacity to determine or estimate possible points of origin, routes of travel, current location, or proximity to specific events or locations.
[0162] According to the invention, the OSAC system of tracking people and animals' biomedical condition is integrated with an analytical and/or predictive software component in order to determine or estimate, e.g., their possible points of origin, routes of travel, or proximity to specific events or locations.
[0163] The OSAC system includes the integration of fitted oral devices not only equipped with various medical sensors (as previously described), but GPS/GPRS location positioning technology within the cavity of the mouth
at least one processor; and one or more computer-readable storage mediums comprising data representing at least one signature corresponding to said animal, wherein at least one of said computer-readable storage mediums further includes instructions stored thereon which when executed by said at least one processor result in the following operations for determining the health of said animal, said operations comprising: 
[0012] In another embodiment of the invention, the OSAC system can streamline and integrate performance measurements such as, but not limited to, various geometric models, visualization, complex spatial-temporal relations, human and animal facial and physical relationships (individually and group), data associations (i.e., pixels, auditory, motion, optimum breathing, oral air-flow, accelerometers, gyroscope, metabolic biosensors, high-definition video capture, body-wearable sensors, RFIDs, readers, positioning, micro- and nano-electronics, micro- and nano-enabled energy harvesting, micro- and nano-energy storage, micro- and nano-devices, micro- and nano-timer, micro- and nano-devices, micro- and nano-programmable processors, micro- and nano-memory, micro- and nano-integrated power management, micro- and nano-programmable hardware, micro- and nano-wireless communication capabilities across multiple, various degrees of dynamic alerting, tracking, positioning, multi-media, analytics, historical and other comparative data inputs, communications and platforms). Collectively, these inputs can be synced and integrated with all forms of data capture. The OSAC system can provide important real-time or near time analytics in order to correct or modify motion, behavior for individuals, team sports or organizational groups for animals and humans.
comparing at least one of said parameters generated by said sensors with said data representing at least one signature corresponding to said animal to determine if there is an irregular parameter, wherein in response to an irregular reading/parameter being identified, then: 
[0102] Generally, the system can include a historic database of the animal or human as to one or more characteristics from which comparisons or analyses are configured to be made, or a database of animals or humans having a common characteristic to the animal or human on which the smart device is located and for which a predetermined comparison is configured to be made.   

determining if said identified irregular parameter is related to a health condition of said animal; and 
[0169] In one such embodiment of the present invention, a metabolic range is set or preset on a wireless device exemplified by the following scenarios: OSAC presets a biosensor device in the mouth of a dog named "Bogie," who has had several health problems and survived harsh environmental conditions since birth. The OSAC biosensor is "preset" for a temperature of 101 to 102.5 degrees Fahrenheit (38.3 to 39.2 degrees Celsius). The device is inserted into the mouth of the puppy. The oral device is also preset to include Bogie's optimal heartbeats per minute. Additionally, the OSAC device is preset to include his breed and age. In young puppies, the heart rate is about 220 beats per minute. It is determined by the veterinarian that Bogie's preset should range from 218-225 beats per minute. In this OSAC scenario, the "preset(s)" are described as any and all biomedical health monitoring through a mouth and/or oral cavity. Oral cavities are linked to ear, nose, throat, and neck diagnoses, and related presets may be added. In this embodiment of the present invention, the inserted OSAC device is in sleep mode and is activated if or when the heartbeat, for example, hits a threshold below 218 beats per minute or above 225 beats per minute. If the range is either above or below the preset value, one or more alerts is activated and transmitted through the wireless system. The alert may also be displayed on one or more devices. For example, taking the same scenario, Bogie's owner may receive the mobile alert as well as the veterinarian in real-time or near-time to the event. In accordance with the invention, any animal or human and any medical or biological situation may be addressed in the aforementioned manner. When presetting values or ranges, in addition to the type of species, other factors may be included, such as the age, environmental location, and other relevant factors germane the animal may also be considered. For example, adult dogs at rest maintain a heart rate of 60 to 160 beats per minute, rather than 218 to 225 beats per minute typical in a puppy, so different heart rate values for an adult dog and a puppy may be preset. In addition, the OSAC system of the invention may interpret various factors such as location, environment, stress levels, dehydration, infections, toxins, pathogens, allergens, and numerous other factors in establishing such presets.
if said identified irregular parameter is not related to said health condition of said animal, then determining if said identified irregular parameter is related to an illegal activity.
[0252] OSAC oral sensors of the invention also offer a unique opportunity to detect, measure, and monitor drugs and toxins. Drug and toxin consumption such as alcohol, or other oral prescription or non-prescription drugs may be determined. These sensors offer a unique opportunity to constantly and/or intermittently monitor drug and alcohol abuse. These are invaluable in the treatment and prevention of drug abuse. {drugs and toxins or drug abuse thus irregular parameter is related to an illegal activity}
	Malik did not explicitly disclose the order of identifying health condition and illegal activity. 

	In this case the either condition could be identified first. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to try to identify identifying health condition, and then illegal activity as one of embodiment. 
Malik did not disclose at least one ambient weather sensor configured to generate weather parameters corresponding to ambient weather conditions proximate said animal; 
	Leib disclosed a monitoring device for animals wherein [0030] Such additional information may include, for example, position and movement data, ambient data (such as temperature or weather, motion detector signals, ambient noise/acoustic signals),
	Malik and Leib are considered to be analogous art because they pertain to system for monitoring animals. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one ambient weather sensor configured to generate weather parameters corresponding to ambient weather conditions proximate said animal for Malik’s system in order to provide additional information. 
	Regarding claim 2, the claim is interpreted and rejected as claim 1. {see heart rate, [0047] of Malik}
	Regarding claim 3, the claim is interpreted and rejected as claim 1. {Malik disclosed [0169]  In one such embodiment of the present invention, a metabolic range is set or preset on a wireless device exemplified by the following scenarios: OSAC presets a biosensor device in the mouth of a dog named "Bogie," who has had several health problems and survived harsh 
Regarding claim 4, the claim is interpreted and rejected as claim 1. {Malik disclosed [0169] In this embodiment of the present invention, the inserted OSAC device is in sleep mode and is activated if or when the heartbeat, for example, hits a threshold below 218 beats per minute or above 225 beats per minute. If the range is either above or below the preset value, one or more alerts is activated and transmitted through the wireless system.}
Regarding claim 14, the claim is interpreted and rejected as claim 1.


Allowable Subject Matter
There are currently no art rejection to claims 5-13.
Claims are 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685